Citation Nr: 1516877	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-18 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to service connection for radiculopathy of the left upper extremity.

4.  Entitlement to service connection for radiculopathy of the right upper extremity.

5.  Entitlement to service connection for sciatica of the left lower extremity.

6.  Entitlement to service connection for sciatica of the right lower extremity.

7.  Entitlement to service connection for left knee disorder.

8.  Entitlement to service connection for right knee disorder.

9.  Entitlement to service connection for bilateral eye disorder.

10.  Entitlement to service connection for joint pain.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for asthma.

13.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1983 to August 1991 and from January 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008, November 2008, February 2009, and June 2010 rating decisions of the Regional Office (RO) in Columbia, South Carolina.  In June 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for asthma and bilateral eye disabilities are both addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical and lumbar spine disabilities did not manifest in service or within one year of service, and are not otherwise related to service.

2.  The Veteran does not have a current diagnosis for radiculopathy of the bilateral upper extremities or sciatica of the lower extremities.

3.  The Veteran's bilateral knee disabilities did not manifest in service or within one year of service, and are not otherwise related to service.

4.  The Veteran's complaints of general joint pain while undiagnosed, is asymptomatic, and there are no objective indications of a qualifying chronic disability related to such.

5.  After affording the benefit of the doubt, a current headache disability is related to service.

6.  The Veteran does not have a current diagnosis of sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for service connection for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

4.  The criteria for service connection for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

5.  The criteria for service connection for sciatica of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

6.  The criteria for service connection for sciatica of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.
  
7.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

8.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

9.  The criteria for service connection for joint pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

10.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.

11.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to her country and is sympathetic to her medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 


Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran served in the Southwest Asia Theater of operations.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.


Service Connection for Spine Disabilities

The Veteran contends that she has developed cervical and lumbar spine disabilities due to service.  Service treatment records from October 1983 indicate that the Veteran had a normal health examination upon entry into her first period of service.  On the Veteran's Report of Medical History from December 1987 she reported lower back pain that was controlled by an elastic brace and exercises.  On her service discharge examination in May 1991, the Veteran's physical examination did not reveal any physical abnormalities.

On the Veteran's Report of Medical History from April 2004, she reported recurrent back pain.  However, upon her return from Southwest Asia Theater Operations, the Veteran affirmatively denied back pain on her post-deployment questionnaire in April 2004, but did affirm other physical ailments she reportedly experienced while on deployment.  On separation examination in April 2004, the physician noted that the Veteran declined to have a physical examination.  However, the Board notes that there were no physical abnormalities noted on the Veteran's physical examination for reserve service retention in April 2005.

On VA examination in April 2010, the Veteran endorsed symptoms of cervical and lumbar spine pain that occasionally affect her ability to walk.  She told the examiner that she sustained repetitive overuse injuries to these areas in 2003 while she was stationed in Iraq.  The examiner noted that the Veteran complained of constant cervical and lumbar spine pain that is aggravated by lifting objects, and is worse in the mornings.  The Veteran also reported that the pain would radiate from the cervical spine down the left upper extremity to the hand.  She stated that her lumbar pain radiated down the posterior bilateral lower extremities.  

Radiographic imaging studies from March 2010 showed that the Veteran's lumbar spine had mild multilevel degenerative changes with no significant central canal or neuroforaminal stenosis.  Radiographic images of the Veteran's cervical spine from January 2010 showed normal results.  The examiner diagnosed chronic lumbosacral strain, mild lumbar degenerative joint disease, and chronic cervical strain.  

Significantly, the examiner opined that "it is less likely than not that the Veteran's current diagnoses...were incurred or are a result of military service."  The examiner supported this opinion by pointing to the Veteran's service treatment records and the lack of significant treatment during active service.  The examiner also weighed the Veteran's contentions of back pain during service, but found that there was only a history of low back strain with no chronic problems.  Furthermore, the examiner stated that "the service treatment records do not support any contention for any chronic cervical spine issue during military service."  The Board finds this medical opinion highly probative of a negative nexus to service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

VA treatment records show that the Veteran has received physical therapy, and treatment for low back pain with a heating pad and a TENS unit.  Radiographic imaging studies from February and March 2012 revealed that the Veteran's lumbar alignment was normal.  There was no evidence of lumbar disc herniation, central canal stenosis, or neural foraminal compromise.  

After a full review of the record, the Board finds that to the extent that the Veteran has cervical and lumbar disabilities, they are not related to an in-service injury or event on a direct, presumptive, or secondary basis for the reasons discussed above.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Peripheral Nerve Disabilities

The Veteran contends that she has radiculopathy in her upper extremities and sciatica in her lower extremities as a result of service.  Service treatment records do not indicate any treatment for peripheral nerve conditions of the upper or lower extremities.  

VA treatment records from both February 2011 and 2012 show that nerve conduction testing resulted in "no electrophysiological evidence of peripheral neuropathy or entrapments in both lower extremities."  

On VA examination in April 2010, the Veteran endorsed radiating pain from her cervical spine down to the hand of her left upper extremity.  Physical examination revealed slightly diminished upper extremity light touch sensation in the ulnar distribution.  The examiner did not find a diagnosis of radiculopathy of the upper extremities.  Furthermore, the Veteran is not entitled to service connection on a secondary basis because the examiner did not associate her chronic cervical or lumbar strain with service. 

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with radiculopathy of the upper extremities or sciatica of the lower extremities.

After a full review of the record, the Board finds that to the extent the Veteran has radiculopathy of the upper extremities or sciatica of the lower extremities, they are not shown to be related to an in-service injury or event on a direct, presumptive, or secondary basis for the reasons discussed above.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Knee Disabilities

The Veteran contends that she has bilateral knee disabilities as a result of service.  Service treatment records do show complaints of knee pain.  On her Report of Medical History from April 2004, the Veteran reported knee trouble and stated that she has "problems with [her] knees giving out."  On separation examination in April 2004, the physician noted that the Veteran declined to have a physical examination.  However, the Board notes that on the Veteran's Reserves retention physical examination in April 2005, there were no abnormalities found.  The lack of complaint at that time would support the conclusion that the in-service complaints were acute injuries that resolved during service as they did not result in a diagnosis during service.  

During her April 2010 VA examination, the Veteran reported that her left knee gave out in 2003 while performing physical fitness testing.  The examiner noted that there was instability of the right knee and that the Veteran uses knee braces.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome.  The examiner also noted that the Veteran's service treatment records only revealed complaints of her knee "giving out," and that there were no other complaints of knee pain during service.  The examiner pointed out that the Veteran's specific complaint at that time was instability of the knee, which he could not test for due to the limitations described above.  He noted that the Veteran's primary complaint at this time is pain, which he did not believe was sufficiently evidenced in the Veteran's service treatment records to account for her current diagnosis.  The examiner opined that "it is less likely than not that the Veteran's current diagnosis of patellofemoral syndrome is related to or was incurred during military service."  The Board finds this medical opinion highly probative of the Veteran's current condition and a negative nexus to service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

In June 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge.  At this time, she endorsed symptoms of continuous knee pain since service due to wear and tear on her knees from wearing heavy duty military gear while deployed.  While the Veteran is competent to report that she has had continuous knee pain since service, the Board finds it significant that no knee problems were reported or found immediately following service discharge.  In addition, the Board finds that the VA examiner's diagnosis and medical opinion is more probative than the Veteran's testimony.

After a full review of the record, the Board finds that to the extent that the Veteran has bilateral knee disabilities, they are not related to an in-service injury or event on a direct, presumptive, or secondary basis for the reasons discussed above.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Joint Pain

At the outset, the Board notes that the Veteran's claim for service connection was not specific as to the joint(s) involved.  Her statements during VA treatment appear to show that her only complaints of joint pain are related to her neck, low back, knees, as well as her service-connected right ankle and bilateral shoulders.  

Service treatment records fail to show treatment for or a diagnosis of a chronic disability involving any of her joints that has not already been service-connected.  On her Report of Medical History from April 2004, the Veteran reported recurrent back pain, painful shoulder, elbow or wrist, swollen or painful joints, knee trouble, and foot trouble.  

On VA examination in January 2011, the Veteran underwent testing for fibromyalgia as a result of her endorsed pain symptoms found in her neck, back, shoulders, and knees.  The examiner found that there were no clinical objective indicators for fibromyalgia and that based on the evidence found in her claims folder, the Veteran's "complaints are due to previously diagnosed conditions of the cervical and lumbar spine as well as the shoulders, knees, and ankle."  The examiner further opined that these diagnoses have a clear and specific etiology and that it was less likely than not that any of these diagnoses were related to a specific exposure event she might have experienced during her deployment from 2003 to 2004.  The Board finds this medical opinion highly probative of the Veteran's current condition because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

Essentially, the only evidence indicating that a relationship exists between the Veteran's current joint pain and her military service is her own lay opinion.  As discussed above, she is not competent to establish a medical diagnosis or show a medical etiology.  See 38 C.F.R. § 3.159(a)(1).  Accordingly, her statements are afforded little weight as to whether a nexus exists between her joint pain and her military service.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer, 3 Vet. App. at 225; see also Degmetich, 104 F.3d at 1332.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain, 21 Vet. App. at 321.  At no time during the appellate period has the Veteran's general joint pain been shown to be related to service.

Additionally, as the Veteran's joint pain is not related to an undiagnosed illness (since they have been diagnosed as bilateral patellofemoral syndrome and chronic cervical and lumbar strain), the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for joint pain cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

After a full review of the record, the Board finds that to the extent that the Veteran has joint pain, it is not shown to be related to an in-service injury or event on a direct, presumptive, or secondary basis for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Headaches

The Veteran contends that her current headaches are related to service.  Service treatment records indicate that the Veteran sought medical care due to headaches on a few occasions, but they do not contain a diagnosis for chronic headaches.  However, there are some service treatment records that show treatment for headaches.  On her Report of Medical History from April 2004, the Veteran also reported frequent or severe headaches.  

The Veteran testified at a Board hearing before the undersigned Veteran's Law Judge in June 2014.  She stated that her headaches started after she was hit by a baseball in 1984, and were worsened after she was hit in the face by the butt of a rifle in 2003.  She also stated that her headaches were aggravated by dust and other conditions, including fumes from burnt trash that she was exposed to while in Iraq.  The Veteran said that when she was treated during service for this condition.  The Veteran also stated that she is still having headaches since she returned from Iraq.  

The Veteran is competent to report symptomatology relating to her headaches because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  To the extent that the Veteran alleges a nexus, the Board finds that the Veteran is competent to provide an answer to the question of etiology.  Id.  Accordingly, her statements are afforded great weight as to whether a nexus exists between her headaches and her military service.

At the very least, the Board finds that the evidence is in relative equipoise as to whether the Veteran's headaches are related to service.  Resolving reasonable doubt in her favor, the Board concludes that service connection is warranted for headaches.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.

Service Connection for Sleep Apnea

The Veteran contends that she has developed sleep apnea as a result of service.  Service treatment records are negative for a sleep apnea diagnosis.  VA treatment records also do not contain a current diagnosis for this condition.  However, there are some VA treatment records that relate the Veteran's sleep issues to obesity, nightmares, depression, and insomnia.  VA mental health treatment records also note that the Veteran takes prescribed medication for sleep issues related to her service-connected posttraumatic stress disorder.  The Board also notes that the Veteran's PTSD diagnosis includes chronic sleep impairment as part of the symptoms related to this mental health disability.

In June 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge that she has sleep troubles.  The Veteran's family members have also submitted statements in support of this claim.  However, the Board finds that these individuals are not competent to provide a diagnosis for a sleep disorder.  Jandreau, 492 F.3d at 1377 n.4; see Woehlaert, 21 Vet. App. at 462.  

The Veteran is competent to report symptomatology relating to her sleep disorder because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify an etiological relationship between her current condition and incidents that occurred in service.  The Board finds that the question of etiology for her sleep disorder is medically complex in nature.  Woehlaert, 21 Vet. App. at 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges a nexus, the Board finds that the Veteran is not competent to provide an answer to the question of etiology.  Id.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer, 3 Vet. App. at 225; see also Degmetich, 104 F.3d at 1332.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain, 21 Vet. App. at 321.  At no time during the appellate period has the Veteran been diagnosed with sleep apnea.

After a full review of the record, the Board finds that to the extent that the Veteran has sleep apnea, it is not related to an in-service injury or event on a direct, presumptive, or secondary basis for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in October 2007, January 2009, August 2009, November 2009, and March 2011, prior to the initial adjudication of the service connection claims on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the October 2007, January 2009, August 2009, November 2009, and March 2011 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations in April 2010 with respect to her service connection claims for cervical and lumbar spine, bilateral knee disabilities and peripheral nerves of the upper and lower extremities.  She also received a VA examination in January 2011 for joint pain.  During these examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, 601 F.3d at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment for sleep apnea.  Moreover, while post-service evidence shows complaints of sleep apnea, she is not competent to diagnose these conditions or provide a nexus opinion.  As is discussed in greater detail, the claimed disabilities are also not currently diagnosed by a medical professional.  Consequently, VA examinations as to the etiology of the claimed disorders are not warranted, even under the low threshold of McLendon.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

Entitlement to service connection for cervical spine disability is denied.

Entitlement to service connection for lumbar spine disability is denied.

Entitlement to service connection for radiculopathy of the left upper extremity is denied.

Entitlement to service connection for radiculopathy of the right upper extremity is denied.

Entitlement to service connection for sciatica of the left lower extremity is denied.

Entitlement to service connection for sciatica of the right lower extremity is denied.

Entitlement to service connection for left knee disorder is denied.

Entitlement to service connection for right knee disorder is denied.

Entitlement to service connection for joint pain is denied.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for sleep apnea is denied.


REMAND

In short, the Veteran contends that her respiratory disorder and bilateral eye disorders are related to service.  She received a VA examination in March 2010 for bilateral eye symptoms (see yellow tab in Volume 4 for VA examination results and opinion).  The examiner stated, "At this time, I was unable to ascertain if the [Veteran's] visual acuity blur is a result of previous trauma or normal changing of the refractive error."  However, the examiner opined, "At this time, it is not at least as likely as not that the [Veteran's] current ocular condition are the result of any previously sustained trauma."  This examiner's opinion is contradictory; therefore, the opinion is inadequate.

Also, the Veteran has not received a VA examination for her respiratory condition.  Service treatment records and the Veteran's statements indicate continuous treatment for breathing difficulties since service (see yellow tab descriptions of asthma/breathing difficulties in Volume 1 of Veteran's claims folders).  Thus, the Board finds that an examination is required in order to determine whether the Veteran's current respiratory diagnosis is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA examiner review the claims file to assess the relationship of a bilateral eye disorder to service.  The examiner should respond to the following:

a)  Has the Veteran been diagnosed with an eye disorder at any point during the pendency of this appeal?

b)  Is the Veteran's bilateral eye disorder at least as likely as not (a 50 percent or higher degree of probability) related to service? 

Please provide reasons for this opinion.  All pertinent evidence, including both lay and medical, should be considered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  If the examiner cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

2.  Provide the Veteran with an appropriate VA examination to determine whether her breathing difficulties are related to service.

a)  Has the Veteran been diagnosed with a respiratory disorder at any point during the pendency of this appeal?

b)  Is the Veteran's respiratory disorder at least as likely as not (a 50 percent or higher degree of probability) related to service? 

Please provide reasons for this opinion.  All pertinent evidence, including both lay and medical, should be considered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  If the examiner cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


